PD-1235-15
                        PD-1235-15                                 COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 9/18/2015 4:21:45 PM
                                                                    Accepted 9/22/2015 12:36:21 PM
                                                                                     ABEL ACOSTA
                                                                                             CLERK

                                       No.

                                     In the

                      Court of Criminal Appeals of Texas

                            DAVID DEAN HARRIS

                              Petitioner - Appellant

                                        V.

                           THE STATE OF TEXAS

                              Respondent - Appellee

On Petition for Discretionary Review of the Judgment of the Fourteenth Court
                                of Appeals in

                              No. 14-14-00152-CR

Affirming the trial court judgment from the 180th District Court Harris County,
                                     Texas

                                  No. 1340544

                 PETITION FOR DISCRETIONARY REVIEW



                                                                 MAITE SAMPLE
                                                 Attorney for David Dean Harris
                                                          State Bar No.: 24052072
                                                             405 Main St. Ste. 950
         September 22, 2015                                   Houston, TX 77002
                                         (713) 909-9685, (713) 229-9996 (fax)
                                                       maite.m.sample@gmail.com
                STATEMENT REGARDING ORAL ARGUMENT

      Petitioner requests oral argument because this case presents an

important question about the constitutionality of Article 38.37(2)(b) of the

Texas Code of Criminal Procedure. TEX. R. APP. P. 39.1.


                     IDENTIFICATION OF THE PARTIES


      Pursuant to TEX. R. APP. P. 68.4, a complete list of the names of all

interested parties is provided below.


      Petitioner:

            David Dean Harris

      Counsel for the State:

            Lisa C. McMinn – State Prosecuting Attorney

            State Prosecuting Attorney of Texas

            P.O. Box 13046

            Austin, TX 78711-3046

            Devon Anderson - District Attorney of Harris County

            Alan Curry - Assistant District Attorney on appeal

            Harris County District Attorney’s Office

            1201 Franklin St. Ste. 600

            Houston, TX 77002

                                                                               i
Counsel for Petitioner:

      Thomas Martin - Counsel at trial

      1018 Preston, Suite 500

      Houston, Texas 77002-1824

      Maite Sample - Counsel on appeal

      405 Main St. Ste. 950

      Houston, TX 77002

      713-909-9685

Trial Judge:

      Hon. Catherine Evans

      180th District Court, Harris County, Texas




                                                   ii
                          TABLE OF CONTENTS

STATEMENT REGARDING ORAL ARGUMENT ………...i

IDENTIFICATION OF THE PARTIES ……………………… i, ii

INDEX OF AUTHORITIES………………………………………..iv-vi

STATEMENT OF THE CASE…………………………………… 1

STATEMENT OF THE PROCEDURAL HISTORY………...1

GROUND FOR REVIEW………………….………………………..1

    Did the Fourteenth Court of Appeals err in ruling that Section 2 of
    Article 38.37 of the Texas Code of Criminal Procedure is constitutional
    and does not violate an accused’s right to due process where an
    overwhelming portion of the evidence presented at trial can now be
    extraneous offense testimony from other women, not the complainant,
    with no links to the charged offense?

ARGUMENT…………………………………………………………….2-15

    This Court should reverse the Fourteenth Court of Appeals’ affirmance
    of the trial court judgment in Petitioner’s case and enter an order of
    acquittal, or in the alternative, remand for a new trial because the Court
    of Appeals should have ruled that Section 2 of Article 38.37 is
    unconstitutional.

CONCLUSION……………………………………………………………16

CERTIFICATE OF SERVICE………………………………………..16

CERTIFICATE OF COMPLIANCE………………………………..16

APPENDIX




                                                                              iii
                           INDEX OF AUTHORITIES

CASES

Albrecht v. State, 486 S.W.2d 97, 100 (Tex. Crim. App. 1972).


Briggs v. State, 789 S.W.2d 918, 924 (Tex.Crim.App.1990)


Estell v. Williams, 425 U.S. 501, 96 S. Ct. 1691, 48 L. Ed. 2d 126 (1975)


Ex parte Granviel, 561 S.W.2d 503, 511 (Tex. Crim. App. 1978)


Fisher v. State, 887 S.W.2d 49, 52-53 (Tex. Crim. App. 1994)


Griswold v. Connecticut, 381 U.S. 479, 85 S. Ct. 1678, 14 L. Ed. 2d 510 (1965)

In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 1073, 25 L. Ed 368 (1970)


Jenkins v. State, 993 S.W.2d 133, 135 (Tex. App.—Tyler 1999, pet. ref’d)


Leebaert v. Harrington, 332 F.3d 134, 140 (2d Cir. 2003)


Long v. State, 742 S.W.2d 302, 320 (Tex. Crim. App. 1987), cert, denied, 485
U.S. 993, 108 S. Ct. 1301, 99 L. Ed. 2d 511 (1988), overruled on other grounds


Moore v. East Cleveland, 431 U.S. 494, 503, 97 S. Ct. 1932, 1938 (1977)


Palko v. Connecticut, 302 U.S. 319, 325-26 (1937)


Reno v. Flores, 507 U.S. 292, 305, 113 S. Ct. 1439, 1448 (1993)



                                                                               iv
Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973)


Segundo v. State, 270 S.W.3d 79, 87 (Tex. Crim. App. 2008)


State v. Melcher, 153 S.W.3d 435, 440 (Tex. Crim. App. 2005)


CONSTITUTIONAL PROVISIONS


Tex. Const. Art. I, Sec. 19


U.S. CONST. AMEND. V


U.S. CONST. AMEND. VI

U.S. CONST. AMEND. XIV


RULES


Fed. R. Evid. 413


TEX. R. APP. P. 9.4(g)


TEX. R. APP. P. 39.1


TEX. R. APP. P. 66.3(a)


TEX. R. APP. P. 68.4


TEX. R. EVID. 401



                                                                 v
TEX. R. EVID. 404


TEX. R. EVID. 405


STATUTES


Tex. Code Crim. Proc. Ann. Art. 1.04


Tex. Code Crim. Proc. Ann. Art. 38.37§(2)(b)


OTHER AUTHORITIES


http://www.hro.house.state.tx.us/pdf/ba83R/SB0012.PDF, House Research

Organization – Bill Analysis, SB12 – 5/16/2013


http://federalevidence.com/node/1121#leg_hist_rules, Advisory Committee

Notes – FRE 412, 413, 414, 415


www.thelawdictionary.org citing Treloar v. Bigge, L.R. 9 Exch. 155


www.merriam-webster.com/dictionary/unreasonable




                                                                          vi
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


                          STATEMENT OF THE CASE


      Petitioner was charged by indictment with aggravated sexual assault of

a child. (CR 13). He entered a plea of not guilty and requested a jury trial. (CR

181). A jury found Petitioner guilty of the charged offense and sentenced him

to fifty (50) years confinement in the Institutional Division of the Texas

Department of Criminal Justice. Id.


                  STATEMENT OF PROCEDURAL HISTORY


      The Fourteenth Court of Appeals affirmed the trial court’s judgment in a

published opinion issued on August 20, 2015. Appendix, Harris v. State, No.

14-14-00152-CR. No motion for rehearing was filed in this case.


                 PETITIONER’S SOLE GROUND FOR REVIEW


      Did the Fourteenth Court of Appeals err in ruling that Section 2 of

Article 38.37 of the Texas Code of Criminal Procedure is constitutional and

does not violate an accused’s right to due process where an overwhelming

portion of the evidence presented at trial can now be extraneous offense

testimony from other women, not the complainant, with no links to the

charged offense? TEX. R. APP. P. 66.3(a).

                                                                                    1
                                    ARGUMENT


       This Court should reverse the Fourteenth Court of Appeals’ affirmance

of the trial court judgment in Petitioner’s case and enter an order of acquittal,

or in the alternative, remand for a new trial because the Court of Appeals

should have ruled that Section 2 of Article 38.37 is unconstitutional. Article

38.37(2)(b) is unconstitutional because the extraneous offenses allowed

under this section render a defendant’s trial so fundamentally unfair as to

violate the due process guarantees in the United States Constitution, the Texas

Constitution, and the Code of Criminal Procedure.


Law:


       The fifth amendment of the United States Constitution provides, in part,

that no person shall be deprived of life, liberty, or property, without due

process of law. U.S. CONST. AMEND. V. The fourteenth amendment applies

due process to the states by providing, in part, that no state shall deprive any

person of life, liberty, or property, without due process of law. U.S. CONST.

AMEND. XIV. Article 1, section 19 of the Texas Constitution provides that “no

citizen of this State shall be deprived of life, liberty, property, privileges or

immunities, or in any manner disenfranchised, except by the due course of the

law of the land. Tex. Const. Art. I, Sec. 19. Article 1.04 provides that no citizen

                                                                                    2
of this State shall be deprived of life, liberty, property, privileges, or

immunities, or in any manner disenfranchised, except by the due course of the

law of the land. Tex. Code Crim. Proc. Ann. Art. 1.04.


Due Process:


      The Due Process Clause protects accused citizens against conviction

except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged. In re Winship, 397 U.S. 358,

364, 90 S. Ct. 1068, 1073, 25 L. Ed 368 (1970); Fisher v. State, 887 S.W.2d 49,

52-53 (Tex. Crim. App. 1994). “Due Process does not lend itself to simple,

concise definitions. In its most basic sense, due process is the impediment

that is constitutionally imposed on governmental conduct that offends our

fundamental rights. In other words, due process is in itself essentially the

same as fairness. Or, at the very least, due process is the vehicle used to arrive

at fairness thereby protecting our fundamental rights. Accordingly, a ‘fair trial

in a fair tribunal is a basic requirement of due process.” Long v. State, 742
S.W.2d 302, 320 (Tex. Crim. App. 1987), cert, denied, 485 U.S. 993, 108 S. Ct.
1301, 99 L. Ed. 2d 511 (1988), overruled on other grounds; Briggs v. State, 789
S.W.2d 918, 924 (Tex.Crim.App.1990).




                                                                                   3
      The essential guarantee of the Due Process Clause is that the

government may not imprison or otherwise physically restrain a person

except in accordance with fair procedures. Id. Specifically, “An accused is

entitled to be tried on the accusation made in that state’s pleading and he

should not be tried for some collateral crime nor for being a criminal

generally.” Albrecht v. State, 486 S.W.2d 97, 100 (Tex. Crim. App. 1972).


Substantive Due Process:


      In assessing whether a government regulation impinges on a

substantive due process right, the first step is to determine whether the

asserted right is fundamental. See Leebaert v. Harrington, 332 F.3d 134, 140

(2d Cir. 2003)(discussing two-step process in analyzing a substantive due

process claim). Rights are fundamental when they are implicit in the concept

of ordered liberty or deeply rooted in this nation’s history and tradition such

that “neither liberty nor justice would exist if they were sacrificed.” Moore v.

East Cleveland, 431 U.S. 494, 503, 97 S. Ct. 1932, 1938 (1977); Palko v.

Connecticut, 302 U.S. 319, 325-26 (1937).


      Second, courts require a “careful description” of the asserted

fundamental right. Where the right infringed is fundamental, strict scrutiny is

applied to the challenged governmental regulation. Reno v. Flores, 507 U.S.
4
292, 305, 113 S. Ct. 1439, 1448 (1993). Stated otherwise, the Fourteenth

amendment “forbids the government infringe…’fundamental’ liberty interests

at all, no matter what process is provided, unless the infringement is narrowly

tailored to serve a compelling state interest.” Id at 302.


      If legislation alters the essential fairness of a trial then a due process

violation is necessarily implicated. That legislation must be closely

scrutinized based on reason, principle, and common human experience. Estell

v. Williams, 425 U.S. 501, 96 S. Ct. 1691, 48 L. Ed. 2d 126 (1975). Prior to taking

the massive step of suspending a constitutional right by impressing an

exception upon it on the basis of a compelling state interest there must be

evidence that the interest of the public in a specific case substantially

outweighs the established constitutional right of the defendant. Long, 742
S.W.2d at 316. This is because “we cannot ever permit emotion charged

issues to erode our fundamental liberties. To do so would produce

emotionally pragmatic deviations from established standards and that will

inevitably and ultimately result in a complete erosion of those rights that

make us a free society.” Id at 320.




                                                                                   5
      Furthermore, the general rule is that the defendant is to be tried only

for the offense charged, not for any other crimes or for being a criminal

generally. Segundo v. State, 270 S.W.3d 79, 87 (Tex. Crim. App. 2008). But,

notwithstanding Rules 404 and 405, Article 38.37(2)(b) of the Code of

Criminal Procedure allows such evidence “that the defendant has committed a

separate offense…for any such bearing the evidence has on relevant matters,

including the character of the defendant and acts performed in conformity

with the character of the defendant.” TEX. R. EVID. 404, 405; Tex. Code Proc.

Ann. Art. 38.37(2)(b).


      So, when the Court of Appeals wrote that Petitioner failed to cite any

controlling authority providing that he has a fundamental right to a trial free

from the introduction of extraneous offense evidence they are correct in one

sense and yet they miss the greater point. Appendix, Harris, No. 14-14-00152

(slip. op. at 7). Petitioner understands that there is no such fundamental right

to a trial free from extraneous offense evidence, but he does have a

fundamental right to have a fair trial, in a fair tribunal. Those rights are the

fundamental rights guaranteed by the Due Process clause of the United States

Constitution, the Texas Constitution, and the Code of Criminal Procedure.




                                                                                   6
      Although there is a righteous and compelling public interest in

protecting children from sexual abuse a defendant cannot be completely

denied a fair trial. A legitimate end in and of itself can never be an acceptable

motive for diminishing constitutional rights. When legislation does limit these

fundamental rights such acts can be justified only by a compelling state

interest. Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973).

Furthermore, a statute that encroaches upon a fundamental right, even if

there is a compelling state interest supporting it, “must be narrowly drawn to

express only the legitimate state interests at state.” Id. at 156, 93 S.Ct. at 728.

Legitimate legislative action will not survive a constitutional scrutiny if it

utilizes a means that is unnecessarily broad in its invasion of fundamental

rights. Griswold v. Connecticut, 381 U.S. 479, 85 S. Ct. 1678, 14 L. Ed. 2d 510

(1965). Section 2 of Article 38.37 after September 1, 2013 is no longer

narrowly tailored to serve the State’s interest in prosecuting sex crimes,

therefore the Court of Appeals erred in ruling that the law is constitutional.


38.37(2)(b) after Sept. 1, 2013:


      Effective September 1, 2013 Article 38.37(2)(b) expanded the scope of

extraneous offenses that the state can offer during the guilt innocence phase

of trial. Tex. Code Crim. Proc. Ann. Art. 38.37 § (2)(b). It now provides that


                                                                                      7
“notwithstanding Rules 404 and 405, Texas Rules of Evidence, and subject to

Section 2-a, evidence that the defendant has committed a separate offense

described by Subsection (a)(1) or (2) may be admitted in the trial of an

alleged offense described by Subsection (a)(1) or (2) for any bearing the

evidence has on relevant matters, including the character of the defendant

and acts performed in conformity with the character of the defendant.” Id.


      Article 38.37(2)(b) impermissibly broadens the use of extraneous

offenses in trial beyond the narrow tailoring needed to serve the state’s

interest in prosecuting sex crimes. A defendant accused of a sexual offense

under Article 38.37(2)(b) will have a fundamentally unfair trial where he will

no longer enjoy the presumption of innocence. It will be impossible for a jury

to be impartial after hearing testimony about numerous, unrelated,

extraneous offenses. Furthermore, that jury will be expressly permitted to

use that evidence for any purpose, including conformity with bad character.


      The new law authorizes a significant departure from established trial

procedure because it dispenses with the limitation of Rule 404(b) that

evidence of character is not admissible to prove conformity therewith. Id;

TEX. R. EVID. 404(b). It also does away with the need for any link between the

extraneous offenses offered by the state and the charged offense. Tex. Code


                                                                                 8
Crim. Proc. Ann. Art. 38.37§ (2)(b). There is no requirement that the victim in

the extraneous offense be the same listed complainant in the charged offense.

Id. Furthermore, there is no limit to the amount of extraneous offenses that

can be introduced, or when they can be introduced. Id. Nor is there any

limitation for how the jury can use evidence of extraneous offenses. Id. Simply

put, jurors are now encouraged to use extraneous offenses to find that the

defendant is a bad person and probably committed the charged offense

because he is a bad person rather than base their verdict solely on the

evidence presented at trial. The presumption of innocence as to the charged

conduct is diluted, at best, as a result of this law.


Rule 413 Comparisons:


      The Court of Appeals compares 38.37(2)(b) to federal rule of evidence

413 and relies on the fact that Rule 413 is still the existing federal law in

ruling against Petitioner. Appendix, Harris, No. 14-14-00152 (slip. op. at 6-7);

Fed. R. Evid. 413. But the Court of Appeals’ reliance on Rule 413 is erroneous

at best. The passage of Rule 413 was contrary to our standard in Texas set out

in Granviel. 561 S.W.2d 511 (Tex. Crim. App. 1978). A closer look at the

legislative history of Rule 413 shows that Congress acted unreasonably and

arbitrarily despite the advice of the judicial committee when it passed Rule


                                                                                 9
413. http://federalevidence.com/node/1121#leg_hist_rules, Advisory

Committee Notes – FRE 412, 413, 414, 415. The Rule was promulgated by

Congress and not by the process outlined in the Rules Enabling Act, 28 U.S.C.

section 2074(a). Id. In fact, there are no Advisory Committee notes to Rule

413, instead there is a report under the “Legislative History of Rules 413, 414,

and 415” written by the Judicial Conference wherein they strongly oppose the

passage of Rule 413. Id.


      The Judicial Conference notes reveal that they sent out a notice

soliciting comments on the new Rules to all federal judges, approximately 900

evidence law professors, 40 women’s rights organizations and 1,000 other

individuals and interested organizations. Id. The Advisory Committee on

Evidence Rules then met to review the responses including 84 written

comments, representing 112 individuals, 8 local and 8 national legal

organizations. Id. The overwhelming majority of judges, lawyers, law

professors, and legal organizations who responded opposed Rule 413 and the

other proposed Rules. Id. The Standing Committee and Judiciary conference

all recommended that Congress reconsider its decision on the passage of

Evidence Rules 413-415. Id. They noted that the concerns expressed by

Congress and embodied in the new Evidence Rules 413-415 are already


                                                                                10
adequately addressed in the existing Federal Rules of Evidence. Id.

Furthermore, they noted that the new rules were not supported by empirical

evidence and could diminish significantly the protections that have

safeguarded persons accused in criminal cases and parties in civil cases

against undue prejudice. Id. They noted that these protections form a

fundamental part of American Jurisprudence and have evolved under long-

standing rules and case law. Id. A significant concern identified by the

committee was the danger of convicting a criminal defendant for past, as

opposed to charged, behavior or for being a bad person. Id. These are the

exact grievances that Petitioner brought before the Court of Appeals in his

brief and that he now presents before this Court.


      It is especially important to note that the Advisory Committee on

Criminal and Civil Rules were nearly unanimous in their opposition to the new

rules. http://federalevidence.com/node/1121#leg_hist_rules, Advisory

Committee Notes – FRE 412, 413, 414, 415. They concluded that the new

rules would permit the introduction of unreliable but highly prejudicial

evidence and would complicate trials by causing mini-trials of other alleged

wrongs. Id. The Standing Committee too, was nearly unanimous in its




                                                                               11
opposition to the proposed rules. Id. The committees were composed of over

40 judges, practicing lawyers, and members of academia. Id.


      The fact that Congress passed the rule despite the overwhelming

opposition of dozens of legal scholars and professionals in various committees

clearly shows that Congress acted unreasonably and arbitrarily. 561 S.W.2d
511 (Tex. Crim. App. 1978). Texas does not have to follow suit, nor should it.

In fact, opponents to 38.37(2)(b) made similar arguments against changing

the law in Texas.

http://www.hro.house.state.tx.us/pdf/ba83R/SB0012.PDF, House

Research Organization – Bill Analysis, SB12 – 5/16/2013, pp. 3-5. Opponents

argued that “SB 12 would go too far in eliminating the use of longstanding

rules of evidence for certain offenses, which would violate the constitutional

requirements of due process and could increase the likelihood of wrongful

convictions. Wrongful convictions will almost certainly occur because this

type of evidence can be very prejudicial, and jurors will be wary of not

convicting a defendant after hearing other allegations. Id at 6.


Petitioner’s Case:


      But for Article 38.37(2)(b), the jury deciding his case would only have

heard evidence of two extraneous offenses committed against the

                                                                                 12
complainant. Tex. Code Crim. Proc. Ann. Art. 38.37§(2)(b); (RR IIX 27-69).

Through those two extraneous offenses jurors could have made their

determinations about the state of mind of the defendant and complainant as

well as the relationship between the parties. They then would have heard

evidence about the charged offense itself.


      Instead, the jury heard from three different women who testified about

numerous extraneous offenses in addition to the two extraneous offenses J.K.

testified about. (RR VI 30 – RR VII 127); (RR IIX 27-69). Not one single

element of the charged offense was made more or less probable because of

these other women’s testimony. TEX. R. EVID. 401. Petitioner is not more

likely to have committed the charged offense just because three other women

testify that he committed sexual offenses against them.


      Each woman testified about unique, and individual acts alleged to have

been committed by Petitioner. (RR V 5-119). Their testimony did not provide

sufficient evidence of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident to overcome the huge

risk of undue prejudice created by their testimony. Id. To allow the type of

inflammatory testimony of additional, unrelated, extraneous offenses such as

the court allowed in Petitioner’s trial was done to ensure that the jury felt


                                                                                13
deep disgust and abhorrence towards Petitioner. The testimony of L.C., L.H.,

and J.A., was of the impermissible kind that “tempts the jury into finding guilt

on grounds apart from the proof of the offense charged.” State v. Melcher, 153
S.W.3d 435, 440 (Tex. Crim. App. 2005).


      Furthermore, approximately 25% of the trial testimony was extraneous

offense testimony. And all of it was presented to the jury before the

complainant, J.K., ever uttered one word of her testimony. (RR VI 30 – RR VII

127); (RR IIX 27-69). Also, J.K.’s testimony included two more extraneous

offenses alleged to have been committed by Petitioner. (RR IIX 27-69).

Therefore, a disproportionately large portion of Petitioner’s trial was

dedicated to testimony about extraneous offenses. This resulted in a

fundamentally unfair, one-sided trial where Petitioner was denied due

process.


      Yet, under 38.37(2)(b) the State presented these women’s testimony to

the jury and the jury was allowed to use the evidence for its bearing on

anything they deemed relevant including bad character and conformity

therewith. Tex. Code Crim. Proc. Ann. Art. 38.37§(2)(b); (CR 158). The

extraneous offenses testified to by L.C., L.H., and J.A. were used to

impermissibly bolster J.K.’s testimony. Petitioner had absolutely no chance of


                                                                               14
a fair and impartial jury after the extraneous offense testimony was

presented. He was denied his due process right to a fair trial because of

article 38.37(2)(b) in the Code of Criminal Procedure. Id.


Harm Analysis:


      Article 38.37(2)(b) denies all defendants due process by eliminating

their right to a fair and impartial trial; it also eliminates the presumption of

innocence. Tex. Code Crim. Proc. Ann. Art. 38.37§(2)(b).


      Petitioner and all other defendants facing similar charges have no hope

of a fair, impartial trial when a law expressly allows jurors to consider

evidence of bad acts, completely unrelated to the charged conduct, for any

matter they deem relevant including general bad character and acting in

conformity with that bad character, during the guilt and innocence phase of

trial. Because this is a violation of the fundamental right to Due Process and

Due Course of Law, Petitioner prays this Court will find Article 38.37(2)(b)

unconstitutional and enter reverse the decision of the Court of Appeals.




                                                                                   15
                     CONCLUSION & PRAYER FOR RELIEF


      Petitioner respectfully urges this Court to reverse the Court of Appeals’

decision and enter an order of acquittal, or in the alternative, remand his

cause for a new trial.


                                                 /s/ Maite Sample
                                                 Attorney for David D. Harris
                                                 SBN 24052072
                                                 (713) 909-9685
                                                 maite.m.sample@gmail.com
                          CERTIFICATE OF SERVICE


This is to certify that a copy of the foregoing instrument has been delivered to

the attorney for the State on this the 18th of September, 2015.


                         CERTIFICATE OF COMPLIANCE


I certify that this document contains 3,851 words (counting all parts of the

document). The body text is in 14 point font.


                                                 /s/ Maite Sample
                                                 Attorney for David D. Harris
                                                 SBN 24052072
                                                 (713) 909-9685
                                                 maite.m.sample@gmail.com

                                                                                16
  APPENDIX

Affirmed and Opinion filed August 20, 2015.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-14-00152-CR

                         DAVID DEAN HARRIS, Appellant
                                            V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 180th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1340544

                                    OPINION
      Appellant David Dean Harris appeals his conviction for aggravated sexual assault
of a child. The jury found appellant guilty and assessed his punishment at fifty years in
prison. In three issues, appellant asserts that (1) Article 38.37, Section 2 of the Texas
Code of Criminal Procedure is unconstitutional; (2) the trial court erred by permitting
three witnesses to testify on extraneous offense evidence; and (3) the trial court erred by
denying his request for a hearing on his motion for new trial. We affirm.

                      FACTUAL AND PROCEDURAL BACKGROUND

      In January 2014, appellant was tried for the first degree felony offense of
aggravated sexual assault of a child. Prior to trial, the State provided appellant with
notice of its intention to use evidence of prior extraneous offenses pursuant to Article
38.37 of the Texas Code of Criminal Procedure. Article 38.37, Section 2 provides that
notwithstanding Texas Rules of Evidence 404 and 405, evidence that the defendant has
committed a separate sexual offense may be admitted in the trial of certain alleged
sexual offenses for any bearing the evidence has on relevant matters, including the
character of the defendant and acts performed in conformity with the character of the
defendant. Tex. Code Crim. Proc. art. 38.37, § 2(b). When Article 38.37, Section 2 is
invoked, the trial court must conduct a hearing outside the presence of the jury to


finding by the jury that the defendant committed the separate offense beyond a
                      Id.

      Before the guilt-innocence phase of trial began, the trial court conducted a
hearing in which five witnesses testified as to extraneous incidents that occurred
between them and appellant. After each witness testified, the trial court ruled on
whether the witness could testify at the guilt-innocence phase of trial. The trial court
found that the testimony of three witnesses was adequate to support a finding by the jury
that appellant committed the offenses beyond a reasonable doubt and allowed them to
testify. The trial court excluded testimony from the other two witnesses. The three
witnesses testified about the extraneous offenses during the guilt-innocence phase.

      The jury found appellant guilty of aggravated sexual assault of a child. The jury
assessed punishment at fifty years in prison. Appellant moved for a new trial, which the
trial court denied.

                                 ISSUES AND ANALYSIS

      In three issues, appellant contends that (1) Article 38.37, Section 2 of the Texas
Code of Criminal Procedure is unconstitutional because it violates the due process

                                            2
guarantees of the United States Constitution, the Texas Constitution, and the Texas
Code of Criminal Procedure; (2) the trial court abused its discretion by allowing three
witnesses to testify as to extraneous offense evidence; and (3) the trial court abused its
                                                                  his motion for new trial.

       I.     Constitutionality of Article 38.37, Section 2

       In his first issue, appellant asserts that Article 38.37, Section 2 of the Texas Code
of Criminal Procedure is unconstitutional because it violates the due process guarantees
of the United States Constitution, Texas Constitution,1 and Texas Code of Criminal
Procedure. Appellant argues that the statute renders the trial so fundamentally unfair
that it denies an accused citizen a fair and impartial trial.

       We review the constitutionality of a statute in light of the presumption of the
                     Ex parte Granviel, 561 S.W.2d 503, 511 (Tex. Crim. App. 1978);
Morris v. State, 833 S.W.2d 624, 627 (Tex. App                 Houston [14th Dist.] 1992, pet.
        We must presume that the Legislature did not act unreasonably or arbitrarily in
enacting the statute. Ex parte Granviel, 561 S.W.2d at 511. Appellant has the burden to
establish that the statute is unconstitutional. Id.

       The Fifth Amendment to the United States Constitution provides that no person
shall be deprived of life, liberty, or property, without due process of law. U.S. Const.

       1
         Although appellant asserts that Section 2(b) of Article 38.37 violates the due process
guarantees

are nearly identical and contain no meaningful distinctions in the
appellant has failed to show why the state constitution offers greater due process protection than the
federal constitution, appellant has waived his state constitutional due process claim. Muniz v. State,
851 S.W.2d 238, 25

Texas Constitution or how that protection differs from the protection provided by the United States
Constitution ); Varnes v. State, 63 S.W.3d 824, 829 (Tex. App. Houston [14th Dist.] 2001, no pet.)

that he claims no greater protection under the state constitution than that provided by the federal
             .

                                                  3
amend. V. The Due Process Clause requires that the State prove, beyond a reasonable
doubt, every element of the crime charged. Byrd v. State, 336 S.W.3d 242, 246 (Tex.
Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307, 316 (1979)). Generally, an
accused must be tried only for the offense with which he is charged and may not be tried
for a collateral crime or being a criminal generally. Stafford v. State, 813 S.W.2d 503,
506 (Tex. Crim. App. 1991). The essential guarantee of the Due Process Clause is that
the government may not imprison or otherwise physically restrain a person except in
accordance with fair procedures. Long v. State, 742 S.W.2d 302, 320 (Tex. Crim. App.
1987), overruled on other grounds, Briggs v. State, 789 S.W.2d 918, 924 (Tex. Crim.
App. 1990).

       Section 2(b) of Article 38.37 applies to criminal prosecutions for offenses under
certain Penal Code sections2 and provides that:

       Notwithstanding Rules 404 and 405, Texas Rules of Evidence, and subject
                                              fendant has committed a separate
       offense described by Subsection (a)(1) or (2) may be admitted in the trial of
       an alleged offense described by Subsection (a)(1) or (2) for any bearing the
       evidence has on relevant matters, including the character of the defendant
       and acts performed in conformity with the character of the defendant.
Tex. Code Crim. Proc. art. 38.37, § 2(b).

       A. Appellant Preserved His Constitutional Complaint for Review
       The State contends that appellant failed to preserve his constitutional complaint
for review and thus has waived this argument on appeal. The State argues that appellant

       2
          This section applies only to the trial of a defendant for: (1) an offense of the following
provisions of the Penal Code: (A) Section 20A.02, if punishable as a felony of the first degree under
Section 20A.02(b)(1) (Sex Trafficking of a Child); (B) Section 21.02 (Continuous Sexual Abuse of
Young Child or Children); (C) Section 21.11 (Indecency With a Child); (D) Section 22.011(a)(2)
(Sexual Assault of a Child); (E) Sections 22.021(a)(1)(B) and (2) (Aggravated Sexual Assault of a
Child); (F) Section 33.021 (Online Solicitation of a Minor); (G) Section 43.25 (Sexual Performance by
a Child); (H) Section 43.26 (Possession or Promotion of Child Pornography), Penal Code; or (2) an
attempt or conspiracy to commit an offense described by Subdivision (1). Tex. Code Crim. Proc. art.
38.37, § 2(a).

                                                 4
objected to the hearing itself, not the constitutionality of the statute on substantive due
process grounds.

      To preserve a complaint for appellate review, the complaining party must make a
timely objection to the trial court that states the grounds with sufficient specificity to
make the trial court aware of the complaint, unless the specific grounds are apparent
from the context. Tex. R. App. P. 33.1(a)(1). The complaining party must let the trial
judge know what he wants and why he thinks he is entitled to it, and do so clearly
enough for the judge to understand and at a time when the trial court is in a position to
do something about it. Bekendam v. State, 441 S.W.3d 295, 300 (Tex. Crim. App.
2014). Although we are not hyper-technical in examination of whether error was
preserved, the error on appeal must comport with the objection made at trial. Id.

      At the beginning of the hearing conducted pursuant to
Code of Criminal Procedure and before any witness testified, defense counsel stated the
following objection:

      At this time for record purposes the Defense would like to lodge an
      objection to the hearing under the due process clause of the Fifth and
      Fourteenth Amendment to the U.S. Constitution, Article I, Section 19 of
      the Texas Constitution, and Article I, Section 1.04 of the Texas Code of
      Criminal Procedure.
The trial court overruled the objection. Defense counsel then requested a running
objection for purposes of the hearing, which the trial court granted.

      The State argues that appellant stated an objection only
than making a constitutional challenge to the statute. We disagree.

      Although appellant stated that he was objecting to the hearing under the due
process clause, it is apparent from the context of the objection that defense counsel was
objecting to the unconstitutionality of the statute. This is also apparent from the guilt-
innocence phase of trial, in which defense counsel reiterated the same constitutional

                                             5
objection. At the beginning of the guilt-innocence phase of trial, defense counsel again
requested to have his running objections regarding the extraneous offenses, which the


running objections to this sort of extraneous offense in the main part of the trial just as I
                                                                          objections at both
the hearing and guilt-innocence phase of trial, it appears that appellant objected to the
constitutionality of the statute with sufficient specificity.

      Because appellant raised a timely and specific objection as to the constitutionality
of the statute, appellant has preserved this error for review.

      B. Appellant Has Failed to Show That Section 2 of Article 38.37 is
         Unconstitutional
      Appellant contends that Article 38.37, Section 2(b) is unconstitutional because it
                              so fundamentally unfair that he will no longer enjoy the
presumption of innocence. Appellant asserts that allowing the extraneous offense
evidence violates the Due Process Clause because it (1) lessens his presumption of
innocence; (2) violates the general prohibition against admitting evidence of extraneous
offenses; (3) does not require a link between the extraneous offenses and the charged
offense; (4) allows evidence from a witness other than the complainant; (5) does not
provide a limit on the amount of extraneous offenses that may be introduced; (6) does
not limit how the jury can use the extraneous offense; and (7) allows jurors to convict
the defendant because he is a bad person.

      In enacting Section 2(b) of the Texas Code of Criminal Procedure, the Legislature


Rules of Evidence, specifically Federal Rule 413(a), which allows evidence of previous
sexual ass                                          enate Comm. on Criminal Justice, Bill
Analysis, Tex. S.B. 12, 83d Leg., R.S. (2013); see also Fed. R. Evid. 413(a)
criminal case in which a defendant is accused of a sexual assault, the court may admit
                                               6
evidence                                                              Federal courts have
determined that Rule 413 does not violate the Due Process Clause because it does not
implicate a fundamental right. See United States v. Mound, 149 F.3d 799, 801 (8th Cir.
1998) (providing


prior-bad-                  United States v. Enjady, 134 F.3d 1427, 1433 (10th Cir.
             onsidering the safeguards of Rule 403, we conclude that Rule 413 is not
unconstitutional on its face as a violation of


does not                                               Mound, 149 F.3d at 801 (quoting
Enjady, 134 F.3d at 1432). Appellant has failed to cite to any controlling authority
providing that he has a fundamental right to a trial free from the introduction of
extraneous offense evidence.

      Although the general rule provides that evidence of extraneous offenses may not
be used against the accused in a criminal trial, the Legislature has chosen to make
specific and limited exceptions to this prohibition. Daggett v. State, 187 S.W.3d 444,


exhaustive, list of exceptions to the prohibition against admitting evidence of extraneous
                                                                     on, plan, knowledge,
                                                Id. at 451 n.13. Section 1 of Article 38.37
also provides an exception to the general rule by
wrongs, or acts committed by the defendant against the child who is the victim of the


defendant and the child and the previous and subsequent relationship between the
defendant and the child. Tex. Code Crim. Proc. art. 38.37, § 1(b). This exception has
been held to be constitutional by several Texas courts of appeals. See Martin v. State,
176 S.W.3d 887, 902 (Tex. App. Fort Worth 2005, no pet.) (holding that Article

                                            7
38.37, Section 1 did not deny appellant constitutional right to due process); Brantley v.
State, 48 S.W.3d 318, 3      30 (Tex. App.


introduction of propensity evidence        Jenkins v. State, 993 S.W.2d 133, 136 (Tex.
App.                            (holding appellant was not denied fair trial guaranteed by
Due Process Clause by admission of evidence of extraneous bad acts).

        It is clear that the Legislature chose to carve out another exception to the
prohibition on evidence of extraneous offenses when it enacted Article 38.37, Section 2
of the Texas Code of Criminal Procedure. The statute recognizes that evidence of this
type is, by definition, propensity or character evidence and that it is admissible
notwithstanding those characteristics. Bradshaw v. State,        S.W.3d        , No. 06-14-
00165-CR, 2015 WL 2091376, at *7 (Tex. App.           Texarkana May 5, 2015, pet. filed).
The legislative history behind Section 2(b) reflects that it was
prosecuto




83d Leg. R.S. (2013). The Legislature acknowledged that:

        Prosecuting sex crimes committed against children can be difficult due to
        the physical and emotional trauma suffered by the victims. This can result
        in long delays in reporting these crimes during which physical evidence
        can deteriorate or be destroyed. Often the only evidence at a trial may be
        the testimony of the traumatized child. Children often are targeted for these
        crimes, in part because they tend to make poor witnesses.
Id. The Court of Criminal Appeals has also recognized that


based solely upon two diametrically different versions of an event, unaided by any
phy                                                     Hammer v. State, 296 S.W.3d 555,
       62 (Tex. Crim. App. 2009).

                                             8
assault of a child victim outweigh normal concerns associated with evidence of
extraneous          Jenkins, 993 S.W.2d at 136.

       A
provided in the statute. Before the evidence may be introduced, the trial judge must
determine that the evidence likely to be admitted at trial will be adequate to support a
finding by the jury that the defendant committed the separate offense beyond a
reasonable doubt and conduct a hearing outside the presence of the jury for that purpose.
Tex. Code Crim. Proc. art. 38.37,                            Defense counsel has the right to
                                                     -examination at the hearing. Further, the
State must give the defendant notice of its intent to introduce this evidence in its case-
in-chief not later than the thirtieth day before                                        Id. § 3.

       T                                               presumption of innocence. The statute


every element of the charged offense beyond a reasonable doubt. The trial court charged
the jury on                                                     the           burden of proof by
stating the following:

       All persons are presumed to be innocent and no person may be convicted
       of an offense unless each element of the offense is proved beyond a
       reasonable doubt.


       The prosecution has the burden of proving the defendant guilty and it must
       do so by proving each and every element of the offense beyond a
       reasonable doubt and if it fails to do so, you must acquit the defendant.
Article 38.37, Section 2
           3
               Jenkins, 993 S.W.2d at 136. The State was required to prove every element

       3
       We recognize that Jenkins addressed the constitutionality of Article 38.37 prior to its
amendment in 2013. See Jenkins, 993 S.W.2d at 136. However, like the previous version of the statute,
                                                    See Tex. Code Crim. Proc. art. 38.37, § 2(b).

                                                 9
of the offense beyond a reasonable doubt. Id.

      The trial court also charged the jury with the following instruction regarding its
ability to consider the extraneous offenses:

      You are further instructed that if there is any evidence before you
      concerning alleged offenses against a child under seventeen years of age,
      other than the complainant alleged in the indictment, such offense or
      offenses, if any, may only be considered if you believe beyond a reasonable
      doubt that the defendant committed such other offense or offenses, if any,
      then you may consider said evidence for bearing the evidence has on
      relevant matters, including the character of the defendant and acts
      performed in conformity with the character of the defendant.
In addition to including this instruction in the charge, the trial court went one step
further to admonish the jury with this instruction before each witness testified about
extraneous offense evidence
assists the State in proving its case beyond a reasonable doubt, we find no constitutional
                             Id.

      We conclude that Section 2 of Article 38.37 of the Texas Code of Criminal
Procedure
process.



      II.    Admission of Extraneous Offense Evidence

      In his second issue, appellant asserts that the trial court abused its discretion by
permitting the three witnesses to testify about extraneous offenses that occurred between
them and appellant. Appellant argues that the trial court failed to conduct the necessary
balancing test under Rule 403 and that even if it conducted the test, the prejudicial effect
of the extraneous offense evidence substantially outweighed any probative value. In
response, the State argues that appellant failed to preserve error on this ground at trial.



                                               10
testimony regarding the extraneous offenses, arguing that it violated the United States
Constitution, the Texas Constitution, and the Texas Code of Criminal Procedure.
Defense counsel renewed this objection prior to the three witnesses testifying at trial.
Appellant never, however, objected to the extraneous offense evidence as unfairly
                                                                                         at
the hearing as unfairly prejudicial under Rule 403, this witness did not testify during the
guilt-innocence stage of trial.

      The point of error on appeal must correspond or comport with the objection made
at trial. Bekendam, 441 S.W.3d at 300. Where a trial objection does not comport with
the issue raised on appeal, appellant has preserved nothing for review. Ibarra v. State,
11 S.W.3d 189, 197 (Tex. Crim. App. 1999); Tex. R. App. P. 33.1. Because appellant


failed to preserve this issue for appellate review.



      III.   Motion for New Trial

      In his third issue, appellant argues that the trial court abused its discretion by
denying his motion for new trial alleging ineffective assistance of counsel without first
holding an evidentiary hearing.

                                     denial of a hearing on a motion for new trial for an
abuse of discretion. Smith v. State, 286 S.W.3d 333, 339 (Tex. Crim. App. 2009). The
purpose of a hearing on a motion for new trial is to (1) decide whether the case shall be
retried; and (2) prepare a record for presenting issues on appeal in the event the motion
is denied. Id. at 338. The right to a hearing on a motion for new trial is not absolute.
Rozell v. State, 176 S.W.3d 228, 230 (Tex. Crim. App. 2005). A trial court may rule
based on sworn pleadings and affidavits without oral testimony; live testimony is not
required. Holden v. State, 201 S.W.3d 761, 763 (Tex. Crim. App. 2006).

                                             11
      A hearing on a motion for new trial is required when the motion raises matters
which are not determinable from the record and the defendant establishes the existence
of reasonable grounds showing that he could be entitled to relief. Smith, 286 S.W.3d at
338     . As a prerequisite to the hearing, the motion must be supported by an affidavit
specifically setting out a sufficient factual basis for the claims made. Id. at 339. The
affidavit need not establish a prima facie case, but it must at least contain facts showing
reasonable grounds to believe that the defendant could prevail under both prongs of the
test for ineffective assistance of counsel under Strickland v. Washington. Id. at 338
(citing Strickland v. Washington, 466 U.S. 668 (1984)).

      To obtain a new trial based on ineffective assistance of counsel, a defendant must
                                                      s deficient; and (2) prejudiced his
defense. Id. at 340. To show deficiency, a defendant must prove by a preponderance of


Id. To establish prejudice, the defendant must show there is a reasonable probability, but


different. Id. Before a defendant is entitled to a hearing on his motion for new trial
alleging ineffective assistance of counsel, a defendant must allege sufficient facts from
which a trial court could reasonably conclude both that counsel failed to act as a


likelihood that the outcome of his trial would have been different. Id.

      Appellant attached an affidavit to his motion for new trial in which he alleged that
                                                                                       -wife
for possible motives and biases; (2) failed to call three witnesses for the defense at trial;


home; and (4) failed to visit appellant in jail before and during trial. Appellant also
attached affidavits from three other people. Sean James stated that he did not believe
appellant sexually assaulted the complainant. Jessica James stated that she lived with

                                             12
appellant and never saw any inappropriate behavior between appellant and the
complainant. Charles Hill stated that one of the witnesses who testified as to extraneous
offense evidence told him that nothing happened between her and appellant.


The affidavit consists of six pages in which counsel addresses, in detail, each of


      Although appellant claimed that counsel rendered ineffective assistance by failing
to investigate his ex-wife for possible motives and biases, counsel explained in his
affidavit that his trial strategy was to portray the ex-
spouse who emotionally and mentally manipulated and convinced her daughters and
family friends to make false sexual assault allegations against [appellant] so that he


counsel stated that appellant testified as to his ex-                                   At
trial, appellant stated that he and his ex-wife divorced because she had an affair. He also
stated that he believed the complainant and other witnesses were lying because his ex-
wife told them to lie. Counsel stated that he cross-
witnesses as to bias and motive after speaking with appellant and reviewing information
provided by a private investigator. Although appellant complains that his trial counsel
should have investigated his ex-wife for the affair and getting the witnesses to lie, this
                                                    y at trial. The trial court could have
reasonably concluded from the record that appellant acted as a competent attorney
because he introduced evidence of the ex-

      Appellant also contends that counsel was ineffective because he failed to call
Charles Hill, Jessica James, and Sean James as witnesses. First, the record reflects that
counsel had Jessica James and Charles Hill both testify at trial. Thus the trial court
could have reasonably concluded that counsel was not ineffective for failing to call two
witnesses who did testify. Counsel admitted that Sean did not testify at trial because he
                                            13
chose not to testify. Counsel believed that if Sean testified, the jury would have heard
the
improper sexual relationship with a minor. Counsel opined that this could have
subjected Sean to criminal penalties and that he would not have been an effective
witness. Thus, counsel stated that he was relieved when Sean informed him that he


      Further, Sean
notice that reasonable g
affidavit that he lived with appellant and knew the complainant. He stated that he did
not think appellant committed the offense and that the case was                        -
wife trying to g
unsupported by facts are not sufficient to put the trial court on notice that reasonable
grounds for relief exist. Smith v. State, 286 S.W.3d at 339; Buerger v. State, 60 S.W.3d
358, 362 (Tex. App.


investigate whether the bathroom door had a lock. Counsel stated that he hired a private
investigator who reviewed the issue. Counsel also pointed out that whether the
bathroom door was locked did not relate to an element of the offense of aggravated
sexual assault and that it was related to extraneous offense evidence. Further, the jury
heard conflicting testimony from the witness and appellant as to whether there was a
lock on the bathroom door. Appellant testified that there was a working lock on the door
and another lock that was broken. Because counsel elicited evidence that there was a
lock on the door, the trial court could have reasonably concluded counsel was not
ineffective for an alleged failure to investigate the issue.

      Counsel admitted that he only met with appellant in jail on one occasion, in which
they reviewed the facts of the case and prepared for trial. Counsel stated that he
communicated with appellant on four separate occasions with detailed letters in which
                                              14
him of any unresolved trial issues and did not offer any new concerns or material for
consideration.
further communication between him and his counsel would have revealed. Because
                                          y and he failed to state what more visits from his
trial counsel would have revealed, the trial court could have reasonably concluded that
appellant was not prejudiced. See Jordan v. State, 883 S.W.2d 664, 665 (Tex. Crim.
App. 1994) (providing that defenda                            deficient because it contained
conclusory statements and defendant failed to state what further investigation by
counsel would have revealed).

        Further, because the trial judge who denied the motion for new trial presided over
           s case, the court


with relevant case law, made proper objections throughout trial, cross-examined
witnesses, and called several witnesses for the defense. Based on
familiarity with the case, the trial court could have reasonably concluded from the
record that appellant did not render ineffective assistance of counsel by only visiting
appellant in jail once. See Holden, 201 S.W.3d at 764.

        Here, the affiants in this case were appellant, two witnesses who testified,
             relative, and                trial counsel. Appellant, the two witnesses, and
                             all appeared before the trial judge in a trial that lasted several
days. Appellant testified in his defense at trial. The trial judge had an opportunity to
evaluate the credibility and demeanor of both appellant and his trial counsel throughout
the course of the trial. Further, the court was familiar with the history and facts of the
case.

        The trial court could have reasonably concluded without conducting a hearing


                                               15
that he could be entitled to relief. See id. (concluding that appellant was not entitled to a
hearing on his motion for new trial because trial court could resolve conflicts in
                                                             ; see also Garza v. State, 261
S.W.3d 361, 366 (Tex. App.
decide a motion for new trial based on affidavits alone, particularly where the affiants
                                                                           ] already had an


case.    .                                                                      See Holden,
201 S.W.3d at 764. Based on the information before the trial court, together with the
             prior knowledge of the parties and the case, the trial court did not abuse its
discretion by                                                                See id.

        We overrule app



                                         CONCLUSION




                                          /s/    Ken Wise
                                                 Justice



Panel consists of Justices Christopher, Donovan, and Wise.
Publish TEX. R. APP. P. 47.2(b).




                                                16